Defendant waived indictment and pleaded guilty to burglary in the third degree as charged in a superior court information. Under the terms of the plea agreement, defendant was released *1362to one year of interim probation, after which she would be sentenced to time served and five years of probation. County Court advised defendant that if she did not successfully complete her interim probation, it would sentence her in its discretion to up to six years in prison. Defendant also waived her right to appeal, both orally and in writing. After violating the terms of her interim probation, defendant was sentenced to 2 to 6 years in prison and she now appeals.
Defendant’s lone contention on appeal, that the sentence imposed by County Court is harsh and excessive, is precluded by her valid appeal waiver (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Lewis, 69 AD3d 1232, 1234 [2010]; People v Dillon, 61 AD3d 1221, 1222 [2009], lv denied 14 NY3d 840 [2010]).
Rose, J.E, Lahtinen, Stein and McCarthy, JJ.,. concur. Ordered that the judgment is affirmed.